- Provided by MZ Technologies Table of Contents List of Subsidiaries Direct and Indirect Ownership interest (%) Main a ctivities Jurisdiction Companies 2008 2009 Full consolidation CSN Energy S.à r.l. Holding Company Luxemburg CSN ExportS.à r.l. Financial operations, trading and holding company Luxemburg CSN Islands VII Corp. Financial operations Grand Cayman /Cayman Islands CSN Islands VIII Corp. Financial operations Grand Cayman /Cayman Islands CSN Islands IX Corp. Financial operations Grand Cayman /Cayman Islands CSN Islands X Corp. Financial operations Grand Cayman /Cayman Islands CSN Islands XI Corp. Financial operations Grand Cayman /Cayman Islands CSN Islands XII Corp. (2) - Financial operations Grand Cayman /Cayman Islands CSN Overseas S.à r.l. Financial operations and holding company Luxemburg CSN Panama S.à r.l. Financial operations and holding company Luxemburg CSN Steel S.à r.l. Financial operations and holding company Luxemburg Sepetiba Tecon S.A. Maritime port services Itaguaí/RJ Estanho de Rondônia S.A.- ERSA Mining Ariquemes/RO Cia. Metalic Nordeste Package production Maracanaú/CE CSN Cimentos S.A. Cement production Volta Redonda/RJ Inal NordesteS.A. - INOR Steel products service center Camaçari/BA CSN Energia S.A. Trading of electricity Rio de Janeiro/RJ CSN AcerosS.A. Holding company Panama City/Panama CSN CaymanLtd. 00 Financial operations, trading and holding company Malta CSN IronS.A. Financial operations Panama City/ Panama CSN LLC Steel industry Delaware/EUA CSN LLC Holdings Corp(1) - Holding company Delaware/EUA CSN Partner LLC(1) - Holding company Delaware/EUA Energy ICorp. Ltd. Holding company Malta TanguaInc. Financial operations Panama City/Panama CSN Madeira Ltd. Financial operations, trading and holding company Madeira Island/Portugal Cinnabar Com. de Prod. Siderúrgicos Ltd. - Financial operations and holding company Madeira Island/Portugal Hickory Com. Intern. Serv.Ltd Financial operations and trading Madeira Island/Portugal Lusosider Projectos SiderúrgicosS.A. Holding comp any Seixal/Portugal Lusosider Aços Planos S.A. Steel industry and holding company Seixal/Portugal CSN FinanceLtd. Financial operations and holding company London/England CSN HoldingsLtd. Financial operations and holding company London/England Cia. Metalúrgica Prada - Prada Package production São Paulo/SP GalvaSudS.A. Steel industry Rio de Janeiro/RJ Mineração Nacional S.A. (3) Mining and holding company Congonhas/MG CSN Aços Longos S.A. Steel and metal products industry and trading Volta Redonda/RJ Itaguaí Logística S.A. (4) Logistics Congonhas/MG CSN Gestão de Recursos Financeiros Ltda Dormant Company São Paulo/SP Congonhas Minérios S.A. Mining and holding company Congonhas /MG CSN Acquisitions Ltd. Financial operations and holding company London/England CSN Finance B.V. (7) - Financial operations and holding company Netherlands International Investment Fund - IIF Financial operations and holding company Belize ItamambucaParticipações S.A. Mining and holding company Arcos/MG Arame Corporation(7) - Dormant company Panama City/Panama TdBBS.A. Dormant company Panama City/Panama International Charitable Corporation(7) - Dormant company Panama City/Panama Transnordestina Logística S.A. - Railroad transportation Fortaleza/CE CSN Cement S.à r.l.(2) - Financial operations and holding company Luxemburg CSN Ibéria Lda. (2) - Financial operations and holding company Madeira Island/Portugal Sociedade em Conta de Participação  SCP Holding company Rio de Janeiro/RJ Not consolidated Nacional MinériosS.A. - Namisa Mining and holding company Congonhas/MG Pelotização Nacional Mining and holding company Congonhas/MG MG Minérios S.A. Mining and holding company Congonhas/MG Namisa Europe Lda (6) Financial operations, trading and holding company Madeira Island/Portugal Namisa Internacional Minérios SLU (5) Financial operations, trading and holding company Madrid, Spain Itá EnergéticaS.A. - Itasa Electricity Generation São Paulo/SP Transnordestina Logística S.A. Railroad transportation - Fortaleza/CE MRS LogísticaS.A - MRS Railroad transportation Rio de Janeiro/RJ Riversdale Mining Ltd. (2) - Mining Australia Aceros Del Orinoco S.A. Dormant Company Panama City/Panama Consórcio da Usina Hidrelétrica de Igarapava Electricity Consortium Belo Horizonte/MG Exclusive investment funds consolidated Mugen  Fundo de Investimento Multimercado Investment funds Diplic  Fundo de Investimento Multimercado Investment funds (1) Companies merged during 2009. (2) Company incorporated during 2009. (3) Former Minas Pelotização (4) Former Nacional Siderurgia (5) Former Inversiones CSN Espanha (6) Former NMSA Madeira (7) Companies dissolved during 2009.
